DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 (line 4) and 3 (line 3) cite “window width”, which is inconsistent in the claims and should be changed to “the identical window width. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 cites 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, it’s unclear whether the determining step is in addition to the determining step of claim 2 or the same. Additionally, the claim cites “a plurality of pixel values” on line 4, which is also unclear whether those are the same pixel value of claim 2 or different ones. Therefore, claim 3 is indefinite. 
Claim 4 recites the limitation "the ".  There is insufficient antecedent basis for this limitation in the claim and it appears that claim 4 should be dependent upon claim 3, not claim 1. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 12  rejected under 35 U.S.C. 101 because it recites a “computer-readable storage medium”, which encompasses impermissible transitory media. The claimed invention is directed to non-statutory subject matter.  The claim(s) 12 does/do not fall within at least one of the four categories of patent eligible subject matter because it encompasses impermissible transitory media. To overcome the rejection, making it a “non-transitory computer-readable storage medium” will solve the problem. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kabasawa (U.S. Patent No. 7671592B2).

Regarding claim 1, Kabasawa teaches an image display method for a magnetic resonance system (method, column 1, lines 14-20), the method comprising: 
acquiring sequential images to be displayed (Fig 3, S11 and S21, the generation of EACH magnetic resonance image meaning there are multiple images, column 9, lines 7-10 & 40-41 and Fig 4, Idw(x,y) is providing sequential of images, column 9, lines 47-59), the sequential images comprising a plurality of images (Fig 3, S11 and S21, the generation of EACH magnetic resonance image meaning there are multiple images, column 9, lines 7-10 & 40-41 and Fig 4, Idw(x,y) is providing sequential of images, column 9, lines 47-59) ; 
determining an identical window width for the plurality of images (Fig 3, S31, column 11, lines 10-19 and column 12, lines 17-25, window width is set as average value Iave (equation 9) for each of the display images); and 
displaying the plurality of images of the sequential images based on the window width (Fig 3, S41, column 12, lines 43-51).

Regarding claim 2, Kabasawa teaches the method (method, column 1, lines 14-20) according to claim 1 , wherein the determining an identical window width for the plurality of images comprises (Fig 3, S31, column 11, lines 10-19 and column 12, lines 17-25, window width is set as average value Iave (equation 9) for each of the display images): 
acquiring a sorting result of pixel values of the plurality of images (column 13, lines 17-20, pixel values lying in the range of a specific mean diffusivity value); and 
determining the window width based on a pixel value at a preset ordinal position in the sorting result or a plurality of pixel values within a preset ordinal position range (column 13, lines 15-35, window width are set based on the pixel values of the threshold-processed fractional anisotropy image).

Regarding claim 3, Kabasawa teaches the method (method, column 1, lines 14-20) according to claim 2, wherein the determining an identical window width for the plurality of images comprises (Fig 3, S31, column 11, lines 10-19 and column 12, lines 17-25, window width is set as average value Iave (equation 9) for each of the display images): 
determining the window width based on a pixel value at an intermediate ordinal position in the sorting result or a plurality of pixel values within an intermediate ordinal position range containing the intermediate ordinal position (column 13, lines 46-60, window width are set based on the pixel values of the mask image at post-threshold-processed fractional anisotropy image when noise components have been removed).

Regarding claim 4, Kabasawa teaches the method (method, column 1, lines 14-20) according to claim 1, wherein the determining the window width based on the plurality of pixel values within the intermediate ordinal position range comprises (column 13, lines 46-60, window width are set based on the pixel values of the mask image at post-threshold-processed fractional anisotropy image when noise components have been removed): 
determining an average of the plurality of pixel values as the window width (equation 9, window width is set as average value Iave, column 12, lines 10-30).

Regarding claim 5, Kabasawa teaches the method (method, column 1, lines 14-20) according to claim 1, further comprising: 
determining an adjustment factor (diffusion parameters and region of interest, column 14, lines 44-52), and 
adjusting the window width based on the adjustment factor (diffusion parameters and region of interest, column 14, lines 44-52), wherein the displaying the plurality of images of the sequential images based on the identical window width comprises (equation 10, window width is set as average value Iave, column 15, lines 15-34): displaying the plurality of images based on the adjusted window width (column 15, lines 20-23).

Regarding claim 6, Kabasawa teaches the method (method, column 1, lines 14-20) according to claim 5, wherein the determining an adjustment factor (diffusion parameters and region of interest, column 14, lines 44-52) comprises: 
determining the adjustment factor based on one or more pieces of imaging information corresponding to the sequential images (diffusion parameters and region of interest, column 14, lines 44-52).

Regarding claim 7, Kabasawa teaches the method (method, column 1, lines 14-20) according to claim 6, wherein the one or more pieces of imaging information (diffusion parameters and region of interest, column 14, lines 44-52 and column 4, lines 20-21, diffusion parameters calculated from the magnetic resonance signals and column 3, lines 24-26, magnetic resonance signals acquired by the scan section) comprise 
one or more of an imaging site (column 3, lines 24-26, magnetic resonance signals acquired by the scan section), 
a scan sequence (pulse sequence, column 8, lines 7-14), 
a scan plane (Fig 1, plane xyz), an echo time, an inversion time, and a repetition time configured by the magnetic resonance system when generating the sequential images (Fig 3, S11 and S21, the generation of each magnetic resonance image, column 9, lines 7-10 & 40-41). 
One ordinary skill in the art will recognize the basic of magnetic resonance system that is included echo time, inversion time, and repetition time. 

Regarding claim 11, Kabasawa teaches a magnetic resonance system (Fig 1, column 5, lines 34-39), comprising: 
a scanner configured to generate sequential images by performing magnetic resonance scanning on an imaging site (Fig 1, scan section 2, column 5, lines 37-45, the sequential images comprising a plurality of images (Fig 3, S11 and S21, the generation of each magnetic resonance image, column 9, lines 7-10 & 40-41); 
a processor configured to acquire the sequential images and determine an identical window width for the plurality of images (Fig 1, data processor 31, column 8, lines 22-24, window width is calculated and set based on multiple MR images in column 12, lines 17-25); and 
a display unit displaying the plurality of images of the sequential images based on the identical window width (Fig 1, display unit 33, column 8, lines 25-30, a window width is set among images).

Regarding claim 12, Kabasawa teaches a computer-readable storage medium for storing computer-readable instructions (Fig 1, programs in controller 30, column 7, lines 38-40), wherein the computer-readable instructions are configured to perform the image display method according to claim 1 (Fig 1, programs in controller 30 and display unit 33, column 7, lines 38-46).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kabasawa (U.S. Patent No. 7671592B2) as applied to claims 7 and 5 respectively above, and further in view of El_Bakry (U.S. Pub. No. 20060098887A1).

Regarding claim 8, Kabasawa teaches the method (method, column 1, lines 14-20) according to claim 7 and determining an adjustment factor (diffusion parameters and region of interest, column 14, lines 44-52). 
Kabasawa fails to teach inputting the one or more pieces of imaging information into a predetermined deep learning network, and outputting the adjustment factor through the deep learning network. However, El-Bakry teaches inputting the one or more pieces of imaging information into a predetermined deep learning network (Fig 2, neural network 12, paragraph [0028]), and outputting the adjustment factor through the deep learning network (Fig 2, neural network 12 and values in output neurons 18 to window width 21, paragraph [0031]). 
Kabasawa and El-Bakry are considered to be analogous to the claimed invention because they are in the same field of MRI system. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Kabasawa to incorporate the teachings of El-Bakry providing inputting the one or more pieces of imaging information into a predetermined deep learning network (Fig 2, neural network 12, paragraph [0028]), and outputting the adjustment factor through the deep learning network (Fig 2, neural network 12 and values in output neurons 18 to window width 21, paragraph [0031]). Doing so would minimize the error rates of the result in the process (paragraph [0032]). 

Regarding claim 9, Kabasawa teaches the method (method, column 1, lines 14-20) according to claim 5 and determining an adjustment factor (diffusion parameters and region of interest, column 14, lines 44-52). 
Kabasawa fails to teach determining user information for displaying the sequential images; and determining a corresponding adjustment factor based on the determined user information.
However,  El-Bakry teaches determining user information for displaying the sequential images (Fig 2, paragraph [0028], inputting images and information); and determining a corresponding adjustment factor based on the determined user information (Fig 2, neural network 12 and values in output neurons 18 to window width 21, paragraph [0031]) . 
Kabasawa and El-Bakry are considered to be analogous to the claimed invention because they are in the same field of MRI system. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Kabasawa to incorporate the teachings of El-Bakry providing determining user information for displaying the sequential images (Fig 2, paragraph [0028], inputting images and information); and determining a corresponding adjustment factor based on the determined user information (Fig 2, neural network 12 and values in output neurons 18 to window width 21, paragraph [0031]). Doing so would minimize the error rates of the result in the process (paragraph [0032]).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kabasawa (U.S. Patent No. 7671592B2) as applied to claim 5 above, and further in view of  El_Bakry (U.S. Pub. No. 20060098887A1 and Venkatesan (U.S. Pub. No. 20200400767A1).

Regarding claim 10, Kabasawa teaches the method (method, column 1, lines 14-20) according to claim 5 and determining an adjustment factor (diffusion parameters and region of interest, column 14, lines 44-52).  
Kabasawa fails to teach determining user information for displaying the sequential images; and inputting the determined user information into a predetermined second deep learning network, and outputting the adjustment factor through the second deep learning network. However, El-Bakry teaches determining user information for displaying the sequential images (Fig 2, paragraph [0028], inputting images and information); and inputting the determined user information into a predetermined deep learning network (Fig 2, paragraph [0028], inputting images and information), and outputting the adjustment factor through the deep learning network (Fig 2, neural network 12 and values in output neurons 18 to window width 21, paragraph [0031]). 
Kabasawa and El-Bakry are considered to be analogous to the claimed invention because they are in the same field of MRI system. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Kabasawa to incorporate the teachings of El-Bakry providing determining user information for displaying the sequential images (Fig 2, paragraph [0028], inputting images and information); and inputting the determined user information into a predetermined deep learning network (Fig 2, paragraph [0028], inputting images and information), and outputting the adjustment factor through the deep learning network (Fig 2, neural network 12 and values in output neurons 18 to window width 21, paragraph [0031]). Doing so would minimize the error rates of the result in the process (paragraph [0032]).
Kabasawa modified by El-Bakry fails second deep learning network. However, Venkatesan  second deep learning network (Fig 11, network B 1120 as second deep learning network, paragraph [0100]-[0103])
Kabasawa, El-Bakry, and Venkatesan are considered to be analogous to the claimed invention because they are in the same field of MRI system. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Kabasawa to incorporate the teachings of Venkatesan providing second deep learning network (Fig 11, network B 1120 as second deep learning network, paragraph [0100]-[0103]). Doing so would decrease number of errors through feedback (paragraph [0103]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH H NGUYEN whose telephone number is (571)272-8418. The examiner can normally be reached M-F 8AM-4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH HOANG NGUYEN/Examiner, Art Unit 3793                                                                                                                                                                                                        


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793